Judgment reversed. Grounds stated in the journal .entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for the following reasons: That the testimony of the witness Louise Price, as objected to on pages 37 to 40 of the printed record, was incompetent and that said testimony as admitted does not prove a denial of liability.
And this court proceeding to render the judgment which the said circuit court should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be and it hereby is reversed for the reasons aforesaid, and this cause is remanded to the court of common pleas for further proceedings according to law.
Davis, Shauck, Price, Johnson and Donahue, JJ., concur.